


CONSULTING AGREEMENT

Mr. John P. Yimoyines

CONSULTING AGREEMENT (this “Agreement”), dated as of March 15, 2006 (“Effective
Date”), by and between Nalco Company, a Delaware corporation (the “Company”),
and Mr. John P. Yimoyines (“Consultant”).

BACKGROUND:

The Company and Consultant desire to enter into this Agreement, effective as of
the Effective Date, to set forth the terms and conditions of Consultant’s
consulting relationship with the Company; and

The Company and Consultant agree that the terms and provisions of this Agreement
shall supersede any of terms and conditions that might have existed between the
parties.

In consideration of the mutual covenants and promises contained herein, the
Company and Consultant, agree:

1. Consulting Relationship. Subject to the terms and conditions set forth
herein, the Company shall retain Consultant to perform the following services:
assist and consult on special projects as designated by the Company’s Chief
Executive Officer (“CEO”). Collectively, Consultant’s activities under this
Agreement shall be referred to as the Services. Consultant is not an employee of
the Company and is and shall at all times be an independent contractor.
Consultant is not an employee and shall not be entitled to any benefits, medical

 

 

1

 

--------------------------------------------------------------------------------






insurance, worker’ compensation or compensation benefits that are available to
employees of the Company either by plan, agreement or policy, and the Company
shall not withhold any taxes or other amounts from the amounts paid hereunder or
otherwise treat Consultant as if he were an employee. Consultant’s rights to
payments and other amounts from the Company shall be limited to those
contractual rights provided in this Agreement.

2. Performance. During the Term, Consultant will serve the Company faithfully
and to the best of his ability and will exercise his good faith efforts to
fulfill those assignments given to him by the CEO.

3. Term. The term of this Agreement shall begin upon the Effective Date and
shall initially continue for a period of no more than one (1) year from such
date (the “Term”). During the Term, Consultant may terminate this Agreement at
his will by providing fifteen (15) days notice to the Company, and the Company
may immediately terminate this Agreement, for any reason or no reason, by
providing notice to Consultant.

4. Compensation. During the Term, Consultant shall be entitled to compensation
of $2,400 per each full business work-day completed by Consultant. Consultant
shall log all of the time during which he is performing Services and provide
such log and an invoice to the CEO or his designee on a bi-weekly basis. The
Company shall pay Consultant on a bi-weekly basis. The Company shall also
reimburse Consultant for all reasonable expenses actually incurred by Consultant
in connection with the performance of the Services hereunder in accordance with
policies established by the Company and upon presentation of appropriate
documentation for such expenses.

 

 

2

 

--------------------------------------------------------------------------------






5. Consultant’s Covenants

a.

During the Term hereunder and for a period of two (2) years thereafter,
(1) Consultant shall not, within any jurisdiction or marketing area in which the
Company (or its Subsidiaries (as such term is defined below)) is doing business,
directly or indirectly, own, manage, operate, control, consult with, be employed
by, or participate in the ownership, management, operation or control of any
business of the type and character engaged in or competitive with that conducted
by the Company (or its Subsidiaries); (2) Consultant shall not, directly or
indirectly, employ, solicit for employment or otherwise contract for the
services of any individual who is an employee of the Company (or its
Subsidiaries and Affiliates (as such term is defined below)) at the time of this
Agreement or who shall subsequently become an employee of the Company (or its
Subsidiaries and Affiliates); and (3) Consultant will not solicit, in
competition with the Company, any person who is, or was at any time within the
twelve months prior to the Consultant’s termination of this Agreement, a
customer of the business conducted by the Company (or its Subsidiaries).

b.

During the Term and thereafter, (1) the Consultant will not divulge, transmit or
otherwise disclose (except as legally compelled by court order, and then only to
the extent required, after prompt notice to the Company of any such order),
directly or indirectly, other than in the regular and proper course of business
of the Company, any confidential knowledge or information regarding the
operations, finances, organization or employees of the Company (or its
Subsidiaries and Affiliates) or confidential or secret processes, services,
techniques, customers, projects, M&A activities or plans of the Company (or its
Subsidiaries and Affiliates); and (2) Consultant will not use, directly or
indirectly, any confidential information for the benefit of anyone other than
the Company (or its Subsidiaries and

 

 

3

 

--------------------------------------------------------------------------------






Affiliates); provided, however, that the Consultant has no obligation, express
or implied, to refrain from using or disclosing to others any such knowledge or
information which is or hereafter shall become available to the public other
than through disclosure by Consultant. All rights to new processes, techniques,
know-how, inventions, plans, products, patents and devices developed, made or
invented by the Consultant, alone or with others, while a consultant for the
Company which are related to the business of the Company (or its Subsidiaries
and Affiliates) shall be and become the sole property of the Company, unless
released in writing by the Company, and Consultant hereby assigns all such
rights to the Company. All files, records, correspondence, memoranda, notes or
other documents (including, without limitation, those in computer-readable form)
or property relating or belonging to the Company, whether prepared by Consultant
or otherwise coming in Consultant’s possession in the course of the performance
of the Services under this Agreement, shall be the exclusive property of Company
and shall be delivered to Company and not retained by Consultant (including,
without limitations, any copies thereof) upon termination of this Agreement for
any reason whatsoever.

c.

Consultant will communicate and disclose in writing to the Company both during
the term of this Agreement and thereafter, all inventions, discoveries,
improvements, machines, devices, designs, processes, products, software,
treatments, formulae, mixtures and/or compounds whether patentable or not as
well as patents and patent applications (all collectively referred to as
“Inventions”) made, conceived, developed or acquired by Consultant or under
which Consultant acquired the right to grant licenses or become licensed,
whether alone or jointly with others, during the Term. All of Consultant’s
right, title and interest in, to and under such Inventions, including licenses
and right to grant licenses shall be the sole property of the

 

 

4

 

--------------------------------------------------------------------------------






Company and the same are hereby assigned to the Company. Any Invention disclosed
by Consultant to anyone within one (1) year after the termination of this
Agreement, which relates to any matters pertaining to, applicable to, or useful
in connection with, the business of the Company shall be deemed to have been
made or conceived or developed by Consultant during the Term, unless proved by
Consultant to have been made and conceived and developed after the termination
of this Agreement.

d.

For all of Consultant’s Inventions, Consultant will, upon request of the
Company, during the term of this Agreement and thereafter:

(1) execute and deliver all documents which the Company shall deem necessary or
appropriate to assign, transfer and convey to the Company, all of Consultant’s
right, title, interest in and to such Inventions, and enable the Company to file
and prosecute applications for Letters Patent of the United States and any
foreign countries on Inventions as to which the Company wishes to file patent
applications; and

(2) do all other things (including the giving of evidence in suits and other
proceedings) which the Company shall deem necessary or appropriate to obtain,
maintain, and assert patents for any and all such Inventions and to assert its
rights in any Inventions not patented.

e.

Consultant hereby assigns to the Company the copyright in all works prepared by
the Consultant which are either:

(1) within the scope of the Services; or,

(2) based upon information acquired from the Company not normally made available
to the public.

 

 

5

 

--------------------------------------------------------------------------------






6. Notices. Any notices required or permitted hereunder shall be in writing and
shall be deemed to have been given when personally delivered or when mailed,
certified or registered mail, postage prepaid, to the following addresses:

If to Consultant:

Mr. John P. Yimoyines

If to the Company:

Nalco Company

1601 West Diehl Road

Naperville, Illinois 60563-1198

Attention: General Counsel

7. General

 

a.

Governing Law. The validity, interpretation, construction and perfor­mance of
this Agreement shall be governed by the laws of the State of Illinois applicable
to contracts executed and to be performed entirely within said State.

b.

Construction and Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions contained herein shall not in any
way be affected or impaired, and the parties undertake to implement all efforts
which are necessary, desirable and sufficient to amend, supplement or substitute
all and any such invalid, illegal or unenforceable provisions with enforceable
and valid provisions which would produce as nearly as may be possible the result
previously intended by the parties without renegotiation of any material terms
and conditions stipulated herein.

 

 

6

 

--------------------------------------------------------------------------------






c.

Assignability. Consultant may not assign his interest in or delegate his duties
under this Agreement. This Agreement is for the Services of Consultant,
personally, and the Services to be rendered by him under this Agreement must be
rendered by him and no other person. Consultant represents and warrants to the
Company that Consultant has no contracts or agreements of any nature that
Consultant has entered into with any other person, firm or corporation that
contain any restraints on Consultant’s ability to perform his obligations under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns.

d.

Compliance with Rules and Policies. Consultant shall perform all Services in all
material respects in accordance with the applicable policies, procedures and
rules established by the Company, including, but not limited to, the By-Laws of
the Company and the Company’s Code of Ethical Business Practices. In addition,
Consultant, where applicable, shall comply in all material respects with all
laws, rules and regulations that are generally applicable to the Company, and
its employees, directors and officers.

e.

Arbitration. The parties shall use their reasonable best efforts and good will
to settle all disputes by amicable negotiations. The Company and Consultant
agree that any dispute, controversy or claim arising out of, relating to or in
connection with this Agreement, or the termination of this Agreement or the
termination of Consultant’s Services hereunder that is not amicably resolved by
negotiation shall be finally settled by arbitration, under and in accordance
with the Rules of Commercial Arbitration of the American Arbitration Association
then in effect, as set forth below, in Chicago, Illinois, or such other place
agreed to by the parties.

 

 

7

 

--------------------------------------------------------------------------------






f.

Entire Agreement: Modification. This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof, supersedes all
prior agreements and undertakings, both written and oral, and may not be
modified or amended in any way except in writing by the parties hereto.

g.

Survival. The covenants set forth in Section 5 shall survive and shall continue
to be binding upon the Consultant notwithstanding the termination of this
Agreement for any reason whatsoever.

h.

Waiver. No waiver by either party hereto of any of the requirements imposed by
this Agreement on, or any breach of any condition or provision of this Agreement
to be performed by, the other party shall be deemed a waiver of a similar or
dissimilar requirement, provision or condition of this Agreement at the same or
any prior or subsequent time. Any such waiver shall be express and in writing,
and there shall be no waiver by conduct.

i.

Counterparts. This Agreement may be executed in two or more counterparts, all of
which taken together shall constitute one instrument.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement as of the day and year first written above.

 

 

8

 

--------------------------------------------------------------------------------






 

 

 

NALCO COMPANY


Date:

 

 

 

 

 

 

 

Name: 

 

 

 

 

Title: 

 

 

 

 

 

 

CONSULTANT


Date:

 

 

 

 

 

 

 

 

 

CONSULTING AGREEMENT

Mr. John P. Yimoyines

 

 

9

 

--------------------------------------------------------------------------------